EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Han-Wei (Harvey) (Reg. No. 75,350) on 09/05/2022 and 09/08/2022.
Claim 9 has been amended as follows: 
1 (Original). A method for determining transmission direction, comprising: sending, by a network device, first configuration signaling to a terminal, wherein the first configuration signaling implicitly indicates that one or more symbols in a slot are used to transmit data in a first transmission direction;
sending , by the network device, second configuration signaling to the terminal, wherein the second configuration signaling explicitly or implicitly indicates that at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction; and
wherein the first configuration signaling has a higher priority than the second configuration signaling, transmitting, by the network device, data on the one or more symbols in the first transmission direction, and not transmitting data on the at least one of the one or more symbols in the second transmission direction;
wherein the first configuration signaling is cell-specific radio resource control (RRC) signaling.
2 (Original).  The method according to claim 1, wherein the second configuration signaling is semi- static uplink (UL)/downlink (DL) configuration signaling, downlink control information (DCD signaling, or user equipment (UE)-specific RRC signaling.
3 (Original). The method according to claim 2, wherein the one or more symbols in the slot are used to transmit data in a first transmission direction comprises that:
the one or more symbols in the slot, indicated by the cell-specific RRC signaling, are used to transmit data in uplink (UL) direction; and
the at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction comprises that:
the at least one of the one or more symbols in the slot, indicated by the DCI signaling, is used to transmit data in downlink (DL) direction.
4 (Original). The method according to claim 2, wherein the one or more symbols in the slot are used to transmit data in a first transmission direction comprises that:
the one or more symbols in the slot, indicated by the cell-specific RRC signaling, are used to transmit data in DL direction; and
the at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction comprises that: 
the at least one of the one or more symbols in the slot, indicated by the DCI signaling, is used to transmit data in UL direction.
5 (Original). The method according to claim 2, wherein the one or more symbols in the slot are used to transmit data in a first transmission direction comprises that: 
the one or more symbols in the slot, indicated by the cell-specific RRC signaling, are used to transmit data in UL direction; and 
the at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction comprises that:
 the at least one of the one or more symbols in the slot, indicated by the UE-specific RRC signaling, is used to transmit data in DL direction.
6 (Original). The method according to claim 2, wherein the one or more symbols in the slot are used to transmit data in a first transmission direction comprises that: 
the one or more symbols in the slot, indicated by the cell-specific RRC signaling, are used to transmit data in DL direction; and the at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction comprises that: 
the at least one of the one or more symbols in the slot, indicated by the UE-specific RRC signaling, is used to transmit data in UL direction.
7 (Original). The method according to claim 1, wherein the transmitting, by the network device, data on the one or more symbols in the first transmission direction comprises: transmitting data on the one or more symbols in UL direction.
8 (Original). The method according to claim 1, wherein the transmitting, by the network device data on the one or more symbols in the first transmission direction comprises: transmitting data on the one or more symbols in DL direction.
9 (Currently Amended). A network device for determining transmission direction, comprising: 
a processor; 
a transceiver; 
memory; and 
a plurality of computer executable instructions stored in the memory that, when executed by the processor, cause a network device 
sending, first configuration signaling to a terminal, wherein the first configuration signaling implicitly indicates that one or more symbols in a slot are used to transmit data in a first transmission direction;
sending, second configuration signaling to the terminal, wherein the second configuration signaling explicitly or implicitly indicates that at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction; and
wherein the first configuration signaling has a higher priority than the second configuration signaling, transmitting, by the network device, data on the one or more symbols in the first transmission direction, and not transmitting data on the at least one of the one or more symbols in the second transmission direction;
wherein the first configuration signaling is cell-specific radio resource control (RRC) signaling.
10 (Original). The terminal according to claim 9, wherein the second configuration signaling is semi-static uplink (UL)/downlink (DL) configuration signaling, downlink control information (DCD signaling, or user equipment (UE)-specific RRC signaling.
11 (Original). The terminal according to claim 10, wherein the one or more symbols in the slot are used to transmit data in a first transmission direction comprises that:
the one or more symbols in the slot, indicated by the cell-specific RRC signaling, are used to transmit data in uplink (UL) direction; and
the at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction comprises that:
the at least one of the one or more symbols in the slot, indicated by the DCI signaling, is used to transmit data in downlink (DL) direction.
12 (Original). The terminal according to claim 10, wherein the one or more symbols in the slot are used to transmit data in a first transmission direction comprises that:
the one or more symbols in the slot, indicated by the cell-specific RRC signaling, are used to transmit data in DL direction; and
the at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction comprises that:’
the at least one of the one or more symbols in the slot, indicated by the DCI signaling, is used to transmit data in UL direction. 
13 (Original). The terminal according to claim 10, wherein the one or more symbols in the slot are used to transmit data in a first transmission direction comprises that:
the one or more symbols in the slot, indicated by the cell-specific RRC signaling, are used to transmit data in UL direction; and
the at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction comprises that:
the at least one of the one or more symbols in the slot, indicated by the UE-specific RRC signaling, is used to transmit data in DL direction.
14 (Original). The terminal according to claim 10, wherein the one or more symbols in the slot are used to transmit data in a first transmission direction comprises that:
the one or more symbols in the slot, indicated by the cell-specific RRC signaling, are used to transmit data in DL direction; and
the at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction comprises that:
the at least one of the one or more symbols in the slot, indicated by the UE-specific RRC signaling, is used to transmit data in UL direction.
15 (Original). The terminal according to claim 9, wherein the transmitting data on the one or more symbols in the first transmission direction comprises:
transmitting data on the one or more symbols in UL direction.
16 (Original). The terminal according to claim 9, wherein the transmitting data on the one or more symbols in the first transmission direction comprises:
transmitting data on the one or more symbols in DL direction.
17 (Original). A non-transitory computer storage medium, storing a plurality of computer executable instructions thereon, wherein the computer executable instructions, when executed by a network device having a processor and a transceiver, cause the network device to implement a plurality of operations including:
sending, first configuration signaling to a terminal, wherein the first configuration signaling implicitly indicates that one or more symbols in a slot are used to transmit data in a first transmission direction;
sending, second configuration signaling to the terminal, wherein the second configuration signaling explicitly or implicitly indicates that at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction; and
wherein the first configuration signaling has a higher priority than the second configuration signaling, transmitting, by the network device, data on the one or more symbols in the first transmission direction, and not transmitting data on the at least one of the one or more symbols in the second transmission direction;
wherein the first configuration signaling is cell-specific radio resource control (RRC) signaling.
18 (Original). The non-transitory computer storage medium according to claim 17, wherein the second configuration signaling is semi-static uplink (UL)/downlink (DL) configuration signaling, dynamic scheduling signaling, or user equipment (UE)-specific RRC signaling.
19 (Original). The non-transitory computer storage medium according to claim 17, wherein transmitting data on the one or more symbols in the first transmission direction comprises:
transmitting data on the one or more symbols in UL direction.
20 (Original). The non-transitory computer storage medium according to claim 17, wherein transmitting data on the one or more symbols in the first transmission direction comprises: transmitting data on the one or more symbols in DL direction.  

Examiner’s Statement of Reason for Allowance 
1.	Claims 1-20 are allowed. 
2.	The following are the examiner’s statement of reason for allowance:  The primary reason independent claims are allowed, because closest reasonable prior art in the record  20180367289 and 20200021421 either individually or in combination fail to teach a terminal for determining transmission direction, comprising: a processor; a network device for determining transmission direction, comprising a processor, a transceiver, memory; and a plurality of computer executable instructions stored in the memory that, when executed by the processor, a non-transitory computer storage medium, storing a plurality of computer executable instructions thereon, wherein the computer executable instructions, when executed by a network device having a processor and a transceiver, cause the network device  to implement a plurality of operations and a method for the network device intended for  sending, by a network device, first configuration signaling to a terminal, wherein the first configuration signaling implicitly indicates that one or more symbols in a slot are used to transmit data in a first transmission direction; sending , by the network device, second configuration signaling to the terminal, wherein the second configuration signaling explicitly or implicitly indicates that at least one of the one or more symbols in the slot is used to transmit data in a second transmission direction; and wherein the first configuration signaling has a higher priority than the second configuration signaling, transmitting, by the network device, data on the one or more symbols in the first transmission direction, and not transmitting data on the at least one of the one or more symbols in the second transmission direction.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466       

/DIANE L LO/Primary Examiner, Art Unit 2466